

117 HR 504 IH: To direct the Secretary of State to establish a unit within the Office of the Inspector General to audit United States contributions to multilateral and international organizations, and for other purposes.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 504IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Bergman (for himself, Mr. Wilson of South Carolina, Mr. Crenshaw, Mr. Waltz, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of State to establish a unit within the Office of the Inspector General to audit United States contributions to multilateral and international organizations, and for other purposes.1.Audit of United States contributions to multilateral and international organizations(a)In generalNot later than 30 days after the date of the enactment of this section, the Secretary shall establish within the Office of Audits of the Office of the Inspector General of the Department of State a unit to be known as the Unit to Audit US Contributions to Multilateral and International Organizations.(b)Annual audit(1)In generalNot later than December 31 of each year, the unit established pursuant to subsection (a) shall submit to the Secretary an audit of United States contributions to multilateral and international organizations during the immediately preceding fiscal year.(2)ElementsEach audit under paragraph (1) shall include the following:(A)Information relating to—(i)the aggregate amount of United States contributions to recipient multilateral and international organizations; and(ii)the purposes for each such contribution.(B)An analysis relating to—(i)whether each such organization achieved the purpose for the contributions;(ii)fraud, waste, or abuse of such contributions by each such organization; and(iii)whether the contributions received by each such organization were in turn provided directly or indirectly to—(I)the People’s Republic of China;(II)the Russian Federation;(III)the Islamic Republic of Iran;(IV)the Democratic People’s Republic of Korea;(V)the Bolivarian Republic of Venezuela;(VI)the Syrian Arab Republic; or(VII)an organization designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(c)ReportNot later than 30 days after the receipt of each audit under subsection (a), the Secretary shall submit to the appropriate congressional committees a report based on the information and analysis in each such audit.(d)LimitationNo additional appropriations are authorized to carry out this section, which shall be carried out using amounts otherwise authorized to be appropriated to the Department of State.(e)DefinitionsIn this section:(1)Appropriate congressional committeesthe term appropriate congressional committees means—(A)the Committee on Foreign Affairs in the House of Representatives; and(B)the Committee on Foreign Relations in the Senate.(2)SecretaryThe term Secretary means the Secretary of State.